Citation Nr: 0532036	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 
50 percent for migraine headaches.

2.  Entitlement to an initial extraschedular rating in excess 
of 50 percent for migraine headaches.

3.  Entitlement to a total disability rating for compensation 
due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, granting entitlement of the 
veteran to service connection for migraine headaches and 
assigning a 50 percent schedular evaluation therefor, 
effective from the date of claim in January 2002.  In 
addition, the RO denied entitlement of the veteran to an 
extraschedular evaluation in excess of 50 percent for 
migraine headaches, as well as entitlement to a total 
disability rating for compensation due to individual 
unemployability (TDIU).  

Pursuant to his request, the veteran was afforded a video 
conference hearing before the Board in October 2005, in lieu 
of a hearing before the Board, sitting at the RO.  A 
transcript of the October 2005 hearing is of record.

The issues of the veteran's entitlement to an extraschedular 
evaluation in excess of 50 percent for migraine headaches and 
a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's migraine headaches are evaluated at the highest 
schedular evaluation permitted under applicable rating 
criteria, indicating the presence of very frequent, 
completely prostrating and prolonged attacks which are 
productive of severe economic inadaptability, but no greater 
impairment.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 50 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in February 2002 and August 2004 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, VA has 
secured all available pertinent evidence and conducted all 
appropriate development, including affording the veteran any 
needed VA medical examinations.  Hence, the Board finds that 
VA has satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

By its July 2002 action, the RO granted service connection 
for migraine headaches and assigned a 50 percent schedular 
evaluation therefor under DC 8100, effective from January 25, 
2002, the date of receipt by the RO of the veteran's claim 
for service connection.  Given that the veteran timely filed 
a notice of disagreement with such rating, the holding in 
Fenderson v. West, 12 Vet.App. 119 (1999) is applicable.  
Under Fenderson, at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found.  Thus, the question presented 
for review is whether a schedular rating in excess of 50 
percent is warranted at any time from January 25, 2002, to 
the present.  

Migraine headaches are evaluated under DC 8100, with such DC 
outlining schedular evaluations ranging from a low of 0 
percent to a maximum of 50 percent.  The 50 percent schedular 
rating contemplates the presence of very frequent, completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.  The veteran is shown to be 
in receipt of the maximum 50 percent schedular evaluation 
under DC 8100 for his migraine headaches throughout the 
period from January 2002 to the present.  Fenderson.  
Moreover, there is no basis for the assignment of a schedular 
rating in excess of 50 percent under alternate criteria in 
the absence of any showing of a grant of service connection 
for accompanying disability.  In view of the foregoing, it 
must be concluded that a preponderance of the evidence is 
against the veteran's claim for an initial schedular 
evaluation in excess of 50 percent for migraine headaches.  
That being the case, this portion of the veteran's appeal is 
denied.  


ORDER

An initial schedular evaluation in excess of 50 percent for 
migraine headaches is denied.  


REMAND

Evidence on file, including testimony of the veteran at his 
recent Board hearing in October 2005, is to the effect that 
the veteran's migraine headaches have had an adverse impact 
on his ability to work on a satisfactory and sustained basis.  
The degree to which his ability to work is adversely affected 
is uncertain, based on the record as it is currently 
developed.  In this regard, it is noted that more than one 
examining or treating medical professional has reported that 
the veteran was quite disabled due to migraine headaches or 
that his headaches were sufficiently severe as to interfere 
with his activities of daily living; however, it cannot be 
ascertained on the basis of the evidence now on file whether 
the criteria for an extraschedular rating for migraine 
headaches or a TDIU have been met.  Remand is thus required 
for clarification.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  All record of VA medical treatment 
regarding the veteran's service-connected 
migraine headaches compiled since 
September 2004 must be obtained and made 
a part of his claims folder.  

2.  Thereafter, the report of a VA 
medical examination conducted on November 
16, 2004, at the VA's West Los Angeles 
Medical Center by M. B. Steinberg, PA-C, 
must be returned to Mr. Steinberg for the 
preparation of an addendum to his earlier 
report.  If Mr. Steinberg is unavailable, 
or in the event that he wishes to further 
examine the veteran, the veteran must be 
accorded an additional VA medical 
examination for evaluation of the nature 
and severity of his service-connected 
migraine headaches.  The veteran's claims 
file in its entirety must be furnished to 
Mr. Steinberg or his designee for use in 
the study of this case. 

Ultimately, Mr. Steinberg or his designee 
must answer the following, with a full 
supporting rationale, where appropriate:  

(a)  Is it at least as likely 
as not that the veteran's 
service-connected migraine 
headaches have, at any time 
from January 2002 to the 
present, markedly interfered 
with employment?  If so, for 
what defined periods of time 
has this marked interference 
with employment existed? 

(b)  Is it at least as likely 
as not that the veteran's 
service-connected migraine 
headaches, alone, preclude his 
performance of any gainful 
employment? 

Use by Mr. Steinberg or his 
designee of the "at least as 
likely as not" language in 
responding is required.

3.  Lastly, the veteran's claims for an 
initial extraschedular rating in excess 
of 50 percent for migraine headaches and 
for a TDIU must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development.  



No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


